PER CURIAM.
This is in form a suit under Section 4915, R.S., 35 U.S.C.A. § 63, to compel the issuance of a patent on three claims which were refused by the Patent Office on the sole ground that they constituted new matter not disclosed in the application. The court below made findings in accordance with the rulings of the Patent Office and dismissed the complaint.
It appears from the record that plaintiffs’ original application became involved in interference proceedings. Qaims in this suit were not originally made by appellants; they were copied from one of the other patent applications at the suggestion of the Examiner. After the copied claims were added to appellants’ application rival parties to the interference moved to dissolve it as to appellants on the ground that the copied claims were not „ supported by the application. The effect of a decision in appellants’ favor can only be to reinstate them in the interference proceedings. If we reversed the administrative ruling of the Patent Office it would still be impossible to adjudge that appellants were entitled to a patent because that question would then depend on whether they had priority over the other parties to the interference who are not before this court.
We, therefore, affirm the dismissal of this complaint under the authority of Hoover Co. v. Coe, - U.S.App.D.C. —, 144 F.2d 514.
Affirmed.